 

 

 

BLUE CALYPSO, INC.

 

 

 

 

 

_______________________________________

 

 

Securities Purchase Agreement

 

_____________________________________________

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

May 6, 2013

 

 

 

Units Comprised of

Debentures and

Shares of Common Stock

 

 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL INFORMATION

            The offeree, by accepting the SECURITIES Purchase Agreement, and ANY
other Documents relating to the Company’s proposed offering of UNITS COMPRISED
OF NOTES, WARRANTS AND SHARES OF COMMON STOCK, acknowledges and agrees that: (i)
the FORGOING Documents have been furnished to the offeree on a confidential
basis solely for the purpose of enabling the offeree to evaluate the Offering;
(ii) that the offeree may not further distribute the FORGOING documents without
the prior written consent of the Company, except to the Offeree’s legal,
financial or other personal advisors, if any, who will use the FORGOING
Documents on the Offeree’s behalf solely for purposes of evaluating the
Offering; (iii) any reproduction or distribution of the FORGOING Documents, in
whole or in part, or the direct or indirect disclosure of the contents of the
FORGOING Documents for any other purpose without the prior written consent of
the Company is prohibited; and (iv) the Offeree shall be bound by all terms and
conditions specified in the FORGOING documents.

 

NOTICE TO OFFEREES

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS COMMON STOCK PURCHASE AGREEMENT
DOES NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE
SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD BE
UNLAWFUL.

THE SECURITIES ARE BEING SOLD FOR INVESTMENT PURPOSES ONLY, WITHOUT A VIEW TO
RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE TRANSFERRED, RESOLD OR OFFERED
FOR RESALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND EFFECTIVE REGISTRATION OR QUALIFICATION UNDER THE APPLICABLE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, OR THE AVAILABILITY OF AN
EXEMPTION THEREFROM. 

NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR THE SECURITIES COMMISSION OR
OTHER REGULATORY AUTHORITY OF ANY STATE OR OTHER JURISDICTION HAS APPROVED OR
DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS
COMMON STOCK PURCHASE AGREEMENT OR ANY OTHER DOCUMENT RELATED TO THIS OFFERING. 
ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

i

 

--------------------------------------------------------------------------------

 

 

 

            ANY INVESTMENT IN THE SECURITIES OFFERED HEREBY SPECULATIVE,
INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY SOPHISTICATED
INVESTORS WHO ARE PREPARED TO BEAR THE ECONOMIC RISK OF SUCH INVESTMENT FOR AN
INDEFINITE PERIOD AND BE ABLE TO WITHSTAND A TOTAL LOSS OF INVESTMENT. 
INVESTORS SHOULD CAREFULLY REVIEW THE COMMON STOCK PURCHASE AGREEMENT AND THE
EXHIBITS HERETO, IN ADDITION TO THEIR OWN INVESTIGATION AND DUE DILIGENCE OF THE
COMPANY AND THE TERMS OF THIS OFFERING.

 

YOU SHOULD ASSUME THAT THE INFORMATION CONTAINED IN THIS SECURITIES PURCHASE
AGREEMENT, INCLUDING THE EXHIBITS ATTACHED HERETO, IS ACCURATE AS OF THE DATE ON
THE FRONT OF THIS SECURITIES PURCHASE AGREEMENT, REGARDLESS OF THE TIME OF
DELIVERY OF THIS SECURITIES PURCHASE AGREEMENT OR OF ANY SALE OF SECURITIES
HEREUNDER.  NEITHER THE DELIVERY OF THIS SECURITIES PURCHASEAGREEMENT NOR ANY
SALE MADE HEREUNDER SHALL, UNDER ANY CIRCUMSTANCES, CREATE ANY IMPLICATION THAT
THERE HAS BEEN NO CHANGE IN THE AFFAIRS OF THE COMPANY AFTER THE DATE HEREOF. 

THIS SECURITIES PURCHASE AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO
CONTAIN ALL OF THE INFORMATION THAT A PROSPECTIVE INVESTOR MAY DESIRE IN
INVESTIGATING THE COMPANY.  EACH INVESTOR MUST CONDUCT AND RELY ON ITS OWN
EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED, IN MAKING AN INVESTMENT DECISION WITH RESPECT TO THE
SECURITIES.  CERTAIN PROVISIONS OF VARIOUS AGREEMENTS AND DOCUMENTS ARE
SUMMARIZED IN THIS SECURITIES PURCHASE AGREEMENT, PROSPECTIVE INVESTORS SHOULD
NOT ASSUME THAT THE SUMMARIES ARE COMPLETE AND SUCH SUMMARIES ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO THE COMPLETE TEXT OF SUCH AGREEMENTS AND
DOCUMENTS.

ii

 

--------------------------------------------------------------------------------

 

FORWARD LOOKING STATEMENTS

All statements contained herein other than statements of historical facts are
forward-looking statements within the meaning of the “safe harbor” provisions of
the Private Securities Litigation Reform Act of 1995.  We have attempted to
identify any forward-looking statements by using words such as "anticipates,"
"believes," "could," "expects," "intends," "may," "should" and other similar
expressions. These statements are based upon our current expectations and speak
only as of the date hereof.  Although we believe that the expectations reflected
in our forward-looking statements are reasonable, we can give no assurance that
such expectations will prove to be correct.  Such statements are not guarantees
of future performance or events and are subject to known and unknown risks and
uncertainties that could cause our actual results, events or financial position
to differ materially and adversely from those expressed in such forward-looking
statements.  Such factors include, but are not limited to, our ability to raise
additional capital, the absence of any operating history or revenue, our ability
to attract and retain qualified personnel, our dependence on third party
developers who we can not control, our ability to develop and introduce a new
service to the market in a timely manner, market acceptance of our services, our
limited experience in a relatively new industry, the ability to successfully
develop licensing programs and generate business, rapid technological change in
relevant markets, unexpected network interruptions or security breaches, changes
in demand for current and future intellectual property rights, legislative,
regulatory and competitive developments addressing licensing and enforcement of
patents and/or intellectual property, intense competition with larger companies,
general economic conditions, and other factors disclosed in our annual report on
Form 10-K for the year ended December 31, 2012 and other filings with the SEC. 
We undertake no obligation to revise or update any forward-looking statements
for any reason.

iii

 

--------------------------------------------------------------------------------

 

 

ADDITIONAL INFORMATION

Blue Calypso, Inc. (the “Company”) files annual, quarterly and current reports,
proxy statements and other information with the Securities and Exchange
Commission (the “SEC”) under the Securities Exchange Act of 1934, as amended. 
Reports, statements or other information that we file with the SEC are available
to the public at the SEC’s Website at http://www.sec.gov.  The following
documents that we have previously filed with the SEC are incorporated by
reference into this agreement:

·         Annual Report on SEC Form 10-K for the year ended December 31, 2012;
and

·         Current Report on SEC Form 8-K dated April 29, 2013;

The information incorporated by reference into this agreement is an important
part of this agreement. Any statement contained in a document incorporated by
reference into this agreement shall be deemed to be modified or superseded for
the purposes of this agreement to the extent that a statement contained herein
or in any other subsequently filed document modifies or supersedes such
statement.  Any statement so modified or superseded shall not be deemed, except
as so modified or superseded, to constitute a part of this agreement.

 

            The Company will provide to each person to whom this agreement is
sent, upon the written or oral request of such person, a copy of any or all of
the documents referred to above that have been incorporated by reference into
this agreement but not delivered with this agreement.  You may make such
requests at no cost to you by writing or telephoning us at the following address
or number:

 

Blue Calypso, Inc.

19111 North Dallas Parkway, Suite 200

Dallas, Texas 75287

Attention: William Ogle, Chief Executive Officer

                                                (972) 695-4776

 

            You should rely only on the information contained in this agreement
or incorporated by reference into this agreement.  The Company has not
authorized anyone to provide you with different information.  You should not
assume that the information in this agreement is accurate as of any date other
than the date on the cover of this agreement or that the information
incorporated by reference into this agreement is accurate as of any date other
than the date set forth on the front of the document containing such
information.

iv

 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated on and as of the
latest date set forth on the signature page hereto, by and between Blue Calypso,
Inc., a Delaware corporation (the "Company"), and the purchaser identified on
the signature page hereof ("Purchaser"). 

R E C I T A L S:

 

WHEREAS, Purchaser desires to purchase and the Company desires to sell
securities on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:


1.                THE OFFERING. 


(A)                PRIVATE OFFERING.  THE SECURITIES OFFERED BY THIS AGREEMENT
ARE BEING OFFERED IN A PRIVATE OFFERING (THE "OFFERING") OF 10% CONVERTIBLE
DEBENTURES IN THE AGGREGATE PRINCIPAL AMOUNT OF UP TO $2,400,000 IN THE FORM
ATTACHED HERETO AS EXHIBIT A (THE “DEBENTURES”), AND UP TO 1,200,000 SHARES OF
THE COMPANY’S COMMON STOCK, PAR VALUE $0.0001 PER SHARE (THE “SHARES”).  THE
DEBENTURES AND SHARES WILL BE SOLD IN UNITS (THE “UNITS”) WITH EACH UNIT
COMPRISED OF $100,000 PRINCIPAL AMOUNT OF DEBENTURES AND 50,000 SHARES AT A
PURCHASE PRICE OF $100,000 (THE “PURCHASE PRICE”) PER UNIT.  THE UNITS WILL BE
SOLD PURSUANT TO SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND/OR RULE 506 OF REGULATION D THEREUNDER.  THE DEBENTURES
AND SHARES ARE HEREINAFTER REFERRED TO COLLECTIVELY AS THE “SECURITIES.”   


(B)                PLACEMENT AGENT FEES.  WFG INVESTMENTS, INC. IS ACTING AS THE
PLACEMENT AGENT FOR THE UNITS. THE COMPANY HAS AGREED TO PAY WFG INVESTMENTS,
INC. A PLACEMENT FEE EQUAL TO $60,000 AND 1,000,000 SHARES OF COMMON STOCK.

(e)        Use of Proceeds. The net proceeds to the Company will be $2,330,000
(after deducting offering expenses and placement agent fees payable by the
Company estimated at $70,000.  The Company intends to use the net proceeds for
general working capital purposes.

   


2.                SALE AND PURCHASE OF SECURITIES.


(A)                PURCHASE AND SALE.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE COMPANY AGREES TO SELL, AND PURCHASER IRREVOCABLY SUBSCRIBES FOR AND
AGREES TO PURCHASE, THE NUMBER OF UNITS SET FORTH ON THE SIGNATURE PAGE OF THIS
AGREEMENT AT A PURCHASE PRICE OF $100,000 PER UNIT. THE AGGREGATE PURCHASE PRICE
FOR THE UNITS SHALL BE AS SET FORTH ON THE SIGNATURE PAGE HERETO (THE “AGGREGATE
PURCHASE PRICE”) AND SHALL BE PAYABLE UPON EXECUTION HEREOF BY CHECK OR WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS AS SET FORTH BELOW.

1

 

--------------------------------------------------------------------------------

 

 


(B)               SUBSCRIPTION PROCEDURE.  IN ORDER TO PURCHASE UNITS, PURCHASER
SHALL DELIVER TO THE COMPANY AT 19111 NORTH DALLAS PARKWAY, SUITE 200, DALLAS,
TEXAS 75287, ATTENTION: CHIEF EXECUTIVE OFFICER: (I) ONE COMPLETED AND DULY
EXECUTED COPY OF THIS AGREEMENT; AND (II) IMMEDIATELY AVAILABLE FUNDS, OR A
CERTIFIED CHECK OR BANK CHECK, IN AN AMOUNT EQUAL TO THE AGGREGATE PURCHASE
PRICE.  EXECUTION AND DELIVERY OF THIS AGREEMENT SHALL CONSTITUTE AN IRREVOCABLE
SUBSCRIPTION FOR THAT NUMBER OF UNITS SET FORTH ON THE SIGNATURE PAGE HERETO. 
PAYMENT FOR THE UNITS MAY BE MADE BY WIRE TRANSFER TO:                          

Capital One, N.A.                  

100 Keller Parkway

Keller, TX

ABA number 111901014

Account number 3620798133

For further credit: Blue Calypso, Inc.

 

or by check made payable to:  “Blue Calypso, Inc.”  Receipt by the Company of
funds wired, or deposit and collection by the Company of the check tendered
herewith, will not constitute acceptance of this Agreement by the Company.  The
Units subscribed for will not be deemed to be issued to, or owned by, Purchaser
until the Company has executed this Agreement.  All funds tendered by Purchaser
will be held by the Company pending acceptance or rejection of this Agreement by
the Company and the closing of Purchaser’s purchase of Units. 

 


                         (C)       CLOSING.  UPON THE COMPANY’S EXECUTION OF
THIS AGREEMENT, THE SUBSCRIPTION EVIDENCED HEREBY, IF NOT PREVIOUSLY REJECTED BY
THE COMPANY, WILL, IN RELIANCE UPON PURCHASER’S REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN, BE ACCEPTED BY THE COMPANY.  UPON ACCEPTANCE OF THIS
AGREEMENT, THE COMPANY WILL ISSUE THE DEBENTURE AND CERTIFICATES FOR THE SHARES
TO PURCHASER. 


3.                  REPRESENTATIONS AND WARRANTIES OF PURCHASER.  PURCHASER
REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 (A)               ORGANIZATION AND QUALIFICATION.   

(i)                 If Purchaser is an entity, Purchaser is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, with the corporate or other entity power and authority to own and
operate its business as presently conducted, except where the failure to be or
have any of the foregoing would not have a material adverse effect on Purchaser,
and Purchaser is duly qualified as a foreign corporation or other entity to do
business and is in good standing in each jurisdiction where the character of its
properties owned or held under lease or the nature of their activities makes
such qualification necessary, except for such failures to be so qualified or in
good standing as would not have a material adverse effect on it.

 

2

--------------------------------------------------------------------------------

 

 

(ii)               If Purchaser is an entity, the address of its principal place
of business is as set forth on the signature page hereto, and if Purchaser is an
individual, the address of its principal residence is as set forth on the
signature page hereto.


(B)               AUTHORITY; VALIDITY AND EFFECT OF AGREEMENT.   

(i)                 If Purchaser is an entity, Purchaser has the requisite
corporate or other entity power and authority to execute and deliver this
Agreement and any documents contemplated hereby (collectively, the “Transaction
Documents”) and perform its obligations under the Transaction Documents.  The
execution and delivery of each Transaction Document by Purchaser, the
performance by Purchaser of its obligations thereunder, and all other necessary
corporate or other entity action on the part of Purchaser have been duly
authorized by its board of directors or similar governing body, and no other
corporate or other entity proceedings on the part of Purchaser is necessary for
Purchaser to execute and deliver the Transaction Documents and perform its
obligations thereunder. 

(ii)                  Each of the Transaction Documents has been duly and
validly authorized, executed and delivered by Purchaser and, assuming each has
been duly and validly executed and delivered by the Company, each constitutes a
legal, valid and binding obligation of Purchaser, in accordance with its terms.


(C)                NO CONFLICT; REQUIRED FILINGS AND CONSENTS.  NEITHER THE
EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY PURCHASER NOR THE
PERFORMANCE BY PURCHASER OF ITS OBLIGATIONS, THEREUNDER WILL: (I) IF PURCHASER
IS AN ENTITY, CONFLICT WITH PURCHASER’S ARTICLES OF INCORPORATION OR BYLAWS, OR
OTHER SIMILAR ORGANIZATIONAL DOCUMENTS; (II) VIOLATE ANY STATUTE, LAW,
ORDINANCE, RULE OR REGULATION, APPLICABLE TO PURCHASER OR ANY OF THE PROPERTIES
OR ASSETS OF PURCHASER; OR (III) VIOLATE, BREACH, BE IN CONFLICT WITH OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE A DEFAULT) UNDER, OR PERMIT THE TERMINATION OF ANY PROVISION
OF, OR RESULT IN THE TERMINATION OF, THE ACCELERATION OF THE MATURITY OF, OR THE
ACCELERATION OF THE PERFORMANCE OF ANY OBLIGATION OF PURCHASER UNDER, OR RESULT
IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY PROPERTIES, ASSETS OR
BUSINESS OF PURCHASER UNDER, ANY MATERIAL CONTRACT OR ANY ORDER, JUDGMENT OR
DECREE TO WHICH PURCHASER IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS OR
PROPERTIES IS BOUND OR ENCUMBERED EXCEPT, IN THE CASE OF CLAUSES (II) AND (III),
FOR SUCH VIOLATIONS, BREACHES, CONFLICTS, DEFAULTS OR OTHER OCCURRENCES WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
ITS OBLIGATION TO PERFORM ITS COVENANTS UNDER THIS AGREEMENT.


(D)               ACCREDITED INVESTOR.   PURCHASER IS AN “ACCREDITED INVESTOR”
AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D UNDER THE SECURITIES
ACT.  IF PURCHASER IS AN ENTITY, PURCHASER WAS NOT FORMED FOR THE SPECIFIC
PURPOSE OF ACQUIRING THE SECURITIES, AND, IF IT WAS, ALL OF PURCHASER’S EQUITY
OWNERS ARE “ACCREDITED INVESTORS” AS DEFINED ABOVE.


(E)                NO GOVERNMENT REVIEW.  PURCHASER UNDERSTANDS THAT NEITHER THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION (“SEC”) NOR ANY SECURITIES
COMMISSION OR OTHER GOVERNMENTAL AUTHORITY OF ANY STATE, COUNTRY OR OTHER
JURISDICTION HAS APPROVED THE ISSUANCE OF THE UNITS OR PASSED UPON OR ENDORSED
THE MERITS OF THIS AGREEMENT, THE DEBENTURES, THE SHARES, OR ANY OF THE OTHER
DOCUMENTS RELATING TO THE PROPOSED OFFERING, OR CONFIRMED THE ACCURACY OF,
DETERMINED THE ADEQUACY OF, OR REVIEWED THIS AGREEMENT, THE DEBENTURES, THE
SHARES OR SUCH OTHER DOCUMENTS.

 

3

--------------------------------------------------------------------------------

 

 


(F)                  INVESTMENT INTENT.  THE SECURITIES ARE BEING ACQUIRED FOR
THE PURCHASER’S OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY, NOT AS A NOMINEE OR
AGENT AND NOT WITH A VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF, AND
PURCHASER HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY PARTICIPATION IN OR
OTHERWISE DISTRIBUTING THE SAME.  BY EXECUTING THIS AGREEMENT, PURCHASER FURTHER
REPRESENTS THAT PURCHASER DOES NOT HAVE ANY CONTRACT, UNDERTAKING, AGREEMENT OR
ARRANGEMENT WITH ANY PERSON TO SELL, TRANSFER OR GRANT PARTICIPATION TO SUCH
PERSON OR THIRD PERSON WITH RESPECT TO ANY OF THE SECURITIES.


(G)                RESTRICTIONS ON TRANSFER.  PURCHASER UNDERSTANDS THAT THE
SECURITIES ARE “RESTRICTED SECURITIES” AS SUCH TERM IS DEFINED IN RULE 144 UNDER
THE SECURITIES ACT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAW, AND MAY NOT BE, DIRECTLY
OR INDIRECTLY, SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND
REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS OR THE
AVAILABILITY OF AN EXEMPTION THEREFROM.  IN ANY CASE WHERE SUCH AN EXEMPTION IS
RELIED UPON BY PURCHASER FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF SUCH STATE SECURITIES
LAWS, PURCHASER SHALL FURNISH THE COMPANY WITH AN OPINION OF COUNSEL STATING
THAT THE PROPOSED SALE OR OTHER DISPOSITION OF SUCH SECURITIES MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND WILL NOT RESULT IN ANY
VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS RELATING TO THE REGISTRATION
OR QUALIFICATION OF SECURITIES FOR SALE, SUCH COUNSEL AND OPINION TO BE
SATISFACTORY TO THE COMPANY.  PURCHASER ACKNOWLEDGES THAT IT IS ABLE TO BEAR THE
ECONOMIC RISKS OF AN INVESTMENT IN THE SECURITIES FOR AN INDEFINITE PERIOD OF
TIME, AND THAT ITS OVERALL COMMITMENT TO INVESTMENTS THAT ARE NOT READILY
MARKETABLE IS NOT DISPROPORTIONATE TO ITS NET WORTH.


(H)               INVESTMENT EXPERIENCE.  PURCHASER HAS SUCH KNOWLEDGE,
SOPHISTICATION AND EXPERIENCE IN FINANCIAL, TAX AND BUSINESS MATTERS IN GENERAL,
AND INVESTMENTS IN SECURITIES IN PARTICULAR, THAT IT IS CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THIS INVESTMENT IN THE SECURITIES, AND PURCHASER HAS
MADE SUCH INVESTIGATIONS IN CONNECTION HEREWITH AS IT DEEMED NECESSARY OR
DESIRABLE SO AS TO MAKE AN INFORMED INVESTMENT DECISION WITHOUT RELYING UPON THE
COMPANY FOR LEGAL OR TAX ADVICE RELATED TO THIS INVESTMENT.  IN MAKING ITS
DECISION TO ACQUIRE THE SECURITIES, PURCHASER HAS NOT RELIED UPON ANY
INFORMATION OTHER THAN INFORMATION PROVIDED TO PURCHASER BY THE COMPANY OR ITS
REPRESENTATIVES AND CONTAINED HEREIN.


(I)                  ACCESS TO INFORMATION.  PURCHASER ACKNOWLEDGES THAT IT HAS
HAD ACCESS TO AND HAS REVIEWED ALL DOCUMENTS AND RECORDS RELATING TO THE
COMPANY, INCLUDING, BUT NOT LIMITED TO, THE COMPANY’S ANNUAL REPORT ON SEC FORM
10-K FOR THE YEAR ENDED DECEMBER 31, 2012 ATTACHED HERETO AS EXHIBIT B, ANY
ANNUAL REPORT ON SEC FORM 10-K, QUARTERLY REPORT ON SEC FORM 10-Q, OR CURRENT
REPORT ON SEC FORM 8-K FILED WITH THE SEC AFTER MARCH 29, 2013 AND BEFORE THE
DATE THIS AGREEMENT IS EXECUTED (AS SUCH DOCUMENTS HAVE BEEN AMENDED SINCE THE
DATE OF THEIR FILING, COLLECTIVELY, THE “COMPANY SEC DOCUMENTS”), THAT IT HAS
DEEMED NECESSARY IN ORDER TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT
TO AN INVESTMENT IN THE SECURITIES; THAT IT HAS HAD THE OPPORTUNITY TO ASK
REPRESENTATIVES OF THE COMPANY CERTAIN QUESTIONS AND REQUEST CERTAIN ADDITIONAL
INFORMATION REGARDING THE TERMS AND CONDITIONS OF SUCH INVESTMENT AND THE
FINANCES, OPERATIONS, BUSINESS AND PROSPECTS OF THE COMPANY AND HAS HAD ANY AND
ALL SUCH QUESTIONS AND REQUESTS ANSWERED TO ITS SATISFACTION; AND THAT IT
UNDERSTANDS THE RISKS AND OTHER CONSIDERATIONS RELATING TO SUCH INVESTMENT. 
PURCHASER UNDERSTANDS ANY STATEMENT CONTAINED IN THE COMPANY SEC DOCUMENTS SHALL
BE DEEMED TO BE MODIFIED OR SUPERSEDED FOR THE PURPOSES OF THIS AGREEMENT TO THE
EXTENT THAT A STATEMENT CONTAINED HEREIN OR IN ANY OTHER DOCUMENT SUBSEQUENTLY
FILED WITH THE SEC MODIFIES OR SUPERSEDES SUCH STATEMENT. 

4

--------------------------------------------------------------------------------

 

 


(J)                 RELIANCE ON REPRESENTATIONS.  PURCHASER UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE FEDERAL AND STATE SECURITIES LAWS AND
THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND SUCH
PURCHASER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH PURCHASER SET FORTH HEREIN IN ORDER
TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF SUCH
PURCHASER TO ACQUIRE THE SECURITIES.  PURCHASER REPRESENTS AND WARRANTS TO THE
COMPANY THAT ANY INFORMATION THAT PURCHASER HAS HERETOFORE FURNISHED OR
FURNISHES HEREWITH TO THE COMPANY IS COMPLETE AND ACCURATE, AND FURTHER
REPRESENTS AND WARRANTS THAT IT WILL NOTIFY AND SUPPLY CORRECTIVE INFORMATION TO
THE COMPANY IMMEDIATELY UPON THE OCCURRENCE OF ANY CHANGE THEREIN OCCURRING
PRIOR TO THE COMPANY’S ISSUANCE OF THE SECURITIES.  WITHIN FIVE (5) DAYS AFTER
RECEIPT OF A REQUEST FROM THE COMPANY, PURCHASER WILL PROVIDE SUCH INFORMATION
AND DELIVER SUCH DOCUMENTS AS MAY REASONABLY BE NECESSARY TO COMPLY WITH ANY AND
ALL LAWS AND REGULATIONS TO WHICH THE COMPANY IS SUBJECT.


(K)               NO GENERAL SOLICITATION.  PURCHASER IS UNAWARE OF, AND IN
DECIDING TO PARTICIPATE IN THE OFFERING IS IN NO WAY RELYING UPON, AND DID NOT
BECOME AWARE OF THE OFFERING THROUGH OR AS A RESULT OF, ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING INCLUDING, WITHOUT LIMITATION, ANY ARTICLE,
NOTICE, ADVERTISEMENT OR OTHER COMMUNICATION PUBLISHED IN ANY NEWSPAPER,
MAGAZINE OR SIMILAR MEDIA, OR BROADCAST OVER TELEVISION OR RADIO OR THE
INTERNET, IN CONNECTION WITH THE OFFERING.


(L)                 PLACEMENT AND FINDER’S FEES.  NO AGENT, BROKER, INVESTMENT
BANKER, FINDER, FINANCIAL ADVISOR OR OTHER PERSON ACTING ON BEHALF OF PURCHASER
OR UNDER ITS AUTHORITY IS OR WILL BE ENTITLED TO ANY BROKER’S OR FINDER’S FEE OR
ANY OTHER COMMISSION OR SIMILAR FEE, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH
THE OFFERING, AND NO PERSON IS ENTITLED TO ANY FEE OR COMMISSION OR LIKE PAYMENT
IN RESPECT THEREOF BASED IN ANY WAY ON AGREEMENTS, ARRANGEMENTS OR UNDERSTANDING
MADE BY OR ON BEHALF OF PURCHASER.

 

5

--------------------------------------------------------------------------------

 


 


(M)             INVESTMENT RISKS.  PURCHASER UNDERSTANDS THAT PURCHASING
SECURITIES IN THE OFFERING WILL SUBJECT PURCHASER TO CERTAIN RISKS, INCLUDING,
BUT NOT LIMITED TO, EACH OF THE FOLLOWING:

(i)                    The offering price of the Securities offered hereby has
been determined solely by the Company and does not necessarily bear any
relationship to the value of the Company’s assets, current or potential earnings
of the Company, or any other recognized criteria used for measuring value and,
therefore, there can be no assurance that the offering price of the Securities
is representative of the actual value of the Securities.

(ii)                  In order to capitalize the Company, execute its business
plan, and for other corporate purposes, the Company has issued, and expects to
issue additional shares of Common Stock, securities exercisable or convertible
into shares of Common Stock, or debt.  Such securities have been and may be
issued for a purchase price consisting of cash, services or other consideration
that may be materially different than the purchase price of the Units.  The
issuance of any such securities may result in substantial dilution to the
relative ownership interests of the Company’s existing shareholders and
substantial reduction in net book value per share.  Additional equity securities
may have rights, preferences and privileges senior to those of the holders of
Common Stock, and any debt financing may involve restrictive covenants that may
limit the Company’s operating flexibility.  

(iii)                An investment in the Securities may involve certain
material legal, accounting and federal and state tax consequences.  Purchaser
should consult with its legal counsel, accountant and/or business adviser as to
the legal, accounting, tax and related matters accompanying such an investment.

(iv)                There is no minimum amount required to be raised in this
Offering and, therefore, the Company may not generate enough net proceeds from
this Offering to execute its business plan or satisfy its working capital
requirements. 


(N)               LEGENDS.  THE CERTIFICATES AND AGREEMENTS EVIDENCING THE
SECURITIES SHALL HAVE ENDORSED THEREON THE FOLLOWING LEGEND (AND APPROPRIATE
NOTATIONS THEREOF WILL BE MADE IN THE COMPANY’S STOCK TRANSFER BOOKS), AND STOP
TRANSFER INSTRUCTIONS REFLECTING THESE RESTRICTIONS ON TRANSFER WILL BE PLACED
WITH THE TRANSFER AGENT OF THE SHARES: 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.

 

 

6

--------------------------------------------------------------------------------

 


 

(o)        Purchaser is directed to review the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”) website at www.treas.gov. before making the
following representations.  Purchaser represents that no part of the Aggregate
Purchase Price set forth on the signature page hereto was directly or indirectly
derived from activities that may contravene federal, state or international laws
and regulations, including anti-money laundering laws and regulations. Federal
regulations and executive orders administered by OFAC prohibit, among other
things, the engagement in transaction with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found at the
OFAC website. In addition, the programs administered by OFAC prohibit dealing
with individuals or entities in certain countries regardless of whether such
individuals or entities appear on the OFAC lists.  Purchaser hereby represents
that none of the following is named on the OFAC list, nor is a person or entity
prohibited under the OFAC programs: (i) the Purchaser, (ii) any person
controlling or controlled by the Purchaser, (iii) if the undersigned is an
entity, any person having a beneficial interest in the Purchaser, or (iv) any
person for whom the undersigned is acting as agent or nominee in connection with
this investment. The Purchaser understands and acknowledges that, by law, the
Company may be required to disclose the identity of the Purchaser to OFAC.

 

(p)        The Purchaser acknowledges that due to anti-money laundering
regulations within their respective jurisdictions, the Company and/or any person
acting on behalf of the Company may require further documentation verifying the
Purchaser’s identity and the source of funds used to purchase Units before this
Agreement can be accepted.   The Purchaser further agrees to provide the Company
at any time with such information as the Company determines to be necessary and
appropriate to verify compliance with the anti-money laundering regulations of
any applicable jurisdiction or to respond to requests for information concerning
the identity of the Purchaser from any governmental authority, self-regulatory
organization or financial institution in connection with its anti-money
laundering compliance procedures, and to update such information as necessary.


4.                REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO PURCHASER AS FOLLOWS:


(A)                  ORGANIZATION AND QUALIFICATION.  THE COMPANY IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE, WITH THE CORPORATE POWER AND AUTHORITY TO OWN AND OPERATE ITS BUSINESS
AS PRESENTLY CONDUCTED, EXCEPT WHERE THE FAILURE TO BE OR HAVE ANY OF THE
FOREGOING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.  THE COMPANY
IS DULY QUALIFIED AS A FOREIGN CORPORATION OR OTHER ENTITY TO DO BUSINESS AND IS
IN GOOD STANDING IN EACH JURISDICTION WHERE THE CHARACTER OF ITS PROPERTIES
OWNED OR HELD UNDER LEASE OR THE NATURE OF THEIR ACTIVITIES MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT FOR SUCH FAILURES TO BE SO QUALIFIED OR IN GOOD
STANDING AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY.    

 

7

--------------------------------------------------------------------------------

 


 

            (b)                  Authority; Validity and Effect of Agreement.

 

(i)         The Company has the requisite corporate power and authority to
execute and deliver each of the Transaction Documents, perform its obligations
thereunder, and conduct the Offering.  The execution and delivery of each of the
Transaction Documents by the Company, the performance by the Company of its
obligations thereunder, the transactions contemplated thereby, the Offering, and
all other necessary corporate action on the part of the Company have been duly
authorized by its board of directors, and no other corporate proceedings on the
part of the Company are necessary to authorize each of the Transaction Documents
or the Offering.  Each of the Transaction Documents has been duly and validly
executed and delivered by the Company and, assuming that each has been duly
authorized, executed and delivered by Purchaser, each constitutes a legal, valid
and binding obligation of the Company, in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

(ii)        The Securities have been duly authorized and, when issued and paid
for in accordance with this Agreement, will be validly issued, fully paid and
non-assessable with no personal liability resulting solely from the ownership of
such Securities and will be free and clear of all liens, charges, restrictions,
claims and encumbrances imposed by or through the Company. 

 


(C)                   NO CONFLICT; REQUIRED FILINGS AND CONSENTS.  NEITHER THE
EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE COMPANY NOR THE
PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS THEREUNDER WILL: (I) CONFLICT WITH
THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS; (II) VIOLATE ANY STATUTE,
LAW, ORDINANCE, RULE OR REGULATION, APPLICABLE TO THE COMPANY OR ANY OF THE
PROPERTIES OR ASSETS OF THE COMPANY; OR (III) VIOLATE, BREACH, BE IN CONFLICT
WITH OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR PERMIT THE TERMINATION OF ANY
PROVISION OF, OR RESULT IN THE TERMINATION OF, THE ACCELERATION OF THE MATURITY
OF, OR THE ACCELERATION OF THE PERFORMANCE OF ANY OBLIGATION OF THE COMPANY, OR
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY PROPERTIES, ASSETS OR
BUSINESS OF THE COMPANY UNDER, ANY MATERIAL CONTRACT OR ANY ORDER, JUDGMENT OR
DECREE TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS OR
PROPERTIES IS BOUND OR ENCUMBERED EXCEPT, IN THE CASE OF CLAUSES (II) AND (III),
FOR SUCH VIOLATIONS, BREACHES, CONFLICTS, DEFAULTS OR OTHER OCCURRENCES WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
ITS OBLIGATION TO PERFORM ITS COVENANTS UNDER THIS AGREEMENT.


(D)                  SEC REPORTS AND FINANCIAL STATEMENTS.  THE COMPANY HAS
FILED WITH THE SEC, AND HAS HERETOFORE MADE AVAILABLE TO PURCHASER, TRUE AND
COMPLETE COPIES OF ALL FORMS, REPORTS, SCHEDULES, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.  IN
ADDITION, THE COMPANY HAS INCORPORATED BY REFERENCE INTO THIS AGREEMENT THE
COMPANY SEC DOCUMENTS.  AS OF THEIR RESPECTIVE DATES OR, IF AMENDED, AS OF THE
DATE OF THE LAST SUCH AMENDMENT, THE COMPANY SEC DOCUMENTS, INCLUDING ANY
FINANCIAL STATEMENTS OR SCHEDULES INCLUDED THEREIN: (I) DID NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND (II)
COMPLIED IN ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE
EXCHANGE ACT AND THE SECURITIES ACT, AS THE CASE MAY BE, AND THE APPLICABLE
RULES AND REGULATIONS OF THE SEC THEREUNDER.  EACH OF THE FINANCIAL STATEMENTS
INCLUDED IN THE COMPANY SEC DOCUMENTS HAVE BEEN PREPARED FROM, AND ARE IN
ACCORDANCE WITH, THE BOOKS AND RECORDS OF THE COMPANY, COMPLY IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND WITH THE PUBLISHED RULES
AND REGULATIONS OF THE SEC WITH RESPECT THERETO, HAVE BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT
BASIS DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE INDICATED IN THE NOTES
THERETO) AND FAIRLY PRESENT THE FINANCIAL POSITION AND THE RESULTS OF OPERATIONS
AND CASH FLOWS OF THE COMPANY AS OF THE DATES THEREOF OR FOR THE PERIODS
PRESENTED THEREIN (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL
YEAR-END AUDIT ADJUSTMENTS NOT MATERIAL IN AMOUNT).

 

8

--------------------------------------------------------------------------------

 


 


5.                INDEMNIFICATION.  PURCHASER AGREES TO INDEMNIFY, DEFEND AND
HOLD HARMLESS THE COMPANY AND ITS RESPECTIVE AFFILIATES AND AGENTS FROM AND
AGAINST ANY AND ALL DEMANDS, CLAIMS, ACTIONS OR CAUSES OF ACTION, JUDGMENTS,
ASSESSMENTS, LOSSES, LIABILITIES, DAMAGES OR PENALTIES AND REASONABLE ATTORNEYS’
FEES AND RELATED DISBURSEMENTS INCURRED BY THE COMPANY THAT ARISE OUT OF OR
RESULT FROM A BREACH OF ANY REPRESENTATIONS OR WARRANTIES MADE BY PURCHASER
HEREIN, AND PURCHASER AGREES THAT IN THE EVENT OF ANY BREACH OF ANY
REPRESENTATIONS OR WARRANTIES MADE BY PURCHASER HEREIN, THE COMPANY MAY, AT ITS
OPTION, FORTHWITH RESCIND THE SALE OF THE UNITS TO PURCHASER.


6.                REGISTRATION RIGHTS.  UNTIL THE EARLIER OF (I) THE DATE AS OF
WHICH THE PURCHASER MAY SELL ALL OF THE REGISTRABLE SECURITIES OWNED BY
PURCHASER WITHOUT RESTRICTION PURSUANT TO RULE 144 (INCLUDING, WITHOUT
LIMITATION, VOLUME RESTRICTIONS) AND WITHOUT THE NEED FOR CURRENT PUBLIC
INFORMATION REQUIRED BY RULE 144(C)(1) (OR RULE 144(I)(2), IF APPLICABLE) OR
(II) THE DATE ON WHICH THE PURCHASER SHALL HAVE SOLD ALL OF THE REGISTRABLE
SECURITIES OWNED BY PURCHASER (THE“REGISTRATION PERIOD”), THE HOLDERS OF A
MAJORITY OF THE PRINCIPAL AMOUNT OF THE DEBENTURES THEN OUTSTANDING MAY REQUEST
REGISTRATION UNDER THE SECURITIES ACT OF THE REGISTRABLE SECURITIES (AS DEFINED
BELOW). THE COMPANY SHALL CAUSE A REGISTRATION STATEMENT ON FORM S-1 (OR ANY
SUCCESSOR FORM) TO BE FILED WITHIN THIRTY (30) DAYS AFTER THE DATE ON WHICH SUCH
REQUEST IS MADE AND SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE BY THE SEC. THE COMPANY MAY
POSTPONE OR WITHDRAW THE FILING OR THE EFFECTIVENESS OF A PIGGYBACK REGISTRATION
AT ANY TIME IN ITS SOLE DISCRETION AND/OR REDUCE THE AMOUNT OF SHARES TO BE
INCLUDED IN SUCH REGISTRATION AS A RESULT OF RULES, REGULATIONS, POSITIONS OR
RELEASES ISSUED OR ACTIONS TAKEN BY THE SEC PURSUANT TO ITS AUTHORITY WITH
RESPECT TO RULE 415, PROMULGATED BY THE SEC UNDER THE SECURITIES ACT. FOR
PURPOSES OF THIS SECTION 6, THE TERM “REGISTRABLE SECURITIES” MEANS (X) THE
SHARES, (Y) SHARES OF COMMON STOCK UNDERLYING THE DEBENTURES INCLUDING ANY
INTEREST THEREON, AND (Z) ANY CAPITAL STOCK OF THE COMPANY ISSUED OR ISSUABLE
WITH RESPECT TO THE SHARES OR THE DEBENTURES INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, EXCHANGE OR SIMILAR
EVENT OR OTHERWISE.

7.        Confidentiality. Purchaser acknowledges and agrees that:

9

--------------------------------------------------------------------------------

 

 


(A)                   CERTAIN OF THE INFORMATION CONTAINED HEREIN IS OF A
CONFIDENTIAL NATURE AND MAY BE REGARDED AS MATERIAL NON-PUBLIC INFORMATION UNDER
REGULATION FD OF THE SECURITIES ACT.


(B)                  THIS AGREEMENT HAS BEEN FURNISHED TO PURCHASER BY THE
COMPANY FOR THE SOLE PURPOSE OF ENABLING PURCHASER TO CONSIDER AND EVALUATE AN
INVESTMENT IN THE COMPANY, AND WILL BE KEPT CONFIDENTIAL BY PURCHASER AND NOT
USED FOR ANY OTHER PURPOSE.


(C)                   THE EXISTENCE OF THIS AGREEMENT AND THE INFORMATION
CONTAINED HEREIN SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, BE
DISCLOSED BY PURCHASER TO ANY PERSON OR ENTITY, OTHER THAN PURCHASER’S PERSONAL
FINANCIAL AND LEGAL ADVISORS FOR THE SOLE PURPOSE OF EVALUATING AN INVESTMENT IN
THE COMPANY, AND PURCHASER WILL NOT, DIRECTLY OR INDIRECTLY, DISCLOSE OR PERMIT
PURCHASER’S PERSONAL FINANCIAL AND LEGAL ADVISORS TO DISCLOSE, ANY OF SUCH
INFORMATION WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


(D)                  PURCHASER SHALL MAKE ITS REPRESENTATIVES AWARE OF THE TERMS
OF THIS SECTION 7 AND TO BE RESPONSIBLE FOR ANY BREACH OF THIS AGREEMENT BY SUCH
REPRESENTATIVES. 


(E)                   PURCHASER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, DIRECTLY OR INDIRECTLY, MAKE ANY STATEMENTS, PUBLIC ANNOUNCEMENTS
OR RELEASE TO TRADE PUBLICATIONS OR THE PRESS WITH RESPECT TO THE CONTENTS OR
SUBJECT MATTER OF THIS AGREEMENT. 


(F)                   IF PURCHASER DECIDES TO NOT PURSUE FURTHER INVESTIGATION
OF THE COMPANY OR TO NOT PARTICIPATE IN THE OFFERING, PURCHASER WILL PROMPTLY
RETURN THIS AGREEMENT AND ANY ACCOMPANYING DOCUMENTATION TO THE COMPANY.


8.                NON-PUBLIC INFORMATION.  PURCHASER ACKNOWLEDGES THAT CERTAIN
INFORMATION CONCERNING THE MATTERS THAT ARE THE SUBJECT MATTER OF THIS AGREEMENT
CONSTITUTE MATERIAL NON-PUBLIC INFORMATION UNDER UNITED STATES FEDERAL
SECURITIES LAWS, AND THAT UNITED STATES FEDERAL SECURITIES LAWS PROHIBIT ANY
PERSON WHO HAS RECEIVED MATERIAL NON-PUBLIC INFORMATION RELATING TO THE COMPANY
FROM PURCHASING OR SELLING SECURITIES OF THE COMPANY, OR FROM COMMUNICATING SUCH
INFORMATION TO ANY PERSON UNDER CIRCUMSTANCES IN WHICH IT IS REASONABLY
FORESEEABLE THAT SUCH PERSON IS LIKELY TO PURCHASE OR SELL SECURITIES OF THE
COMPANY.  ACCORDINGLY, UNTIL SUCH TIME AS ANY SUCH NON-PUBLIC INFORMATION HAS
BEEN ADEQUATELY DISSEMINATED TO THE PUBLIC, PURCHASER SHALL NOT PURCHASE OR SELL
ANY SECURITIES OF THE COMPANY, OR COMMUNICATE SUCH INFORMATION TO ANY OTHER
PERSON.


9.                ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HERETO, AND NO PARTY SHALL BE LIABLE OR BOUND
TO ANY OTHER PARTY IN ANY MANNER BY ANY WARRANTIES, REPRESENTATIONS, GUARANTEES
OR COVENANTS EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT.  PURCHASER
ACKNOWLEDGES AND AGREES THAT, WITH THE EXCEPTION OF THE INFORMATION CONTAINED IN
THIS AGREEMENT, PURCHASER DID NOT RELY UPON ANY STATEMENTS OR INFORMATION,
WHETHER ORAL OR WRITTEN, PROVIDED BY THE COMPANY, OR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES, IN DECIDING TO ENTER INTO THIS
AGREEMENT OR PURCHASE THE UNITS.  NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED,
IS INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO OR THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS OR
LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT.

10

--------------------------------------------------------------------------------


 

 


10.            AMENDMENT AND MODIFICATION.  THIS AGREEMENT MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED EXCEPT BY AN INSTRUMENT OR INSTRUMENTS IN WRITING
SIGNED BY THE COMPANY AND THE HOLDERS OF A MAJORITY OF THE UNITS SOLD IN THE
OFFERING.


11.            EXTENSIONS AND WAIVERS.  AT ANY TIME PRIOR TO THE CLOSING, THE
PARTIES HERETO ENTITLED TO THE BENEFITS OF A TERM OR PROVISION MAY (A) EXTEND
THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTS OF THE
PARTIES HERETO, (B) WAIVE ANY INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN OR IN ANY DOCUMENT, CERTIFICATE OR WRITING DELIVERED PURSUANT
HERETO, OR (C) WAIVE COMPLIANCE WITH ANY OBLIGATION, COVENANT, AGREEMENT OR
CONDITION CONTAINED HEREIN.  ANY AGREEMENT ON THE PART OF A PARTY TO ANY SUCH
EXTENSION OR WAIVER SHALL BE VALID ONLY IF SET FORTH IN AN INSTRUMENT OR
INSTRUMENTS IN WRITING SIGNED BY THE COMPANY AND THE HOLDERS OF A MAJORITY OF
THE UNITS SOLD IN THE OFFERING.  NO FAILURE OR DELAY ON THE PART OF ANY PARTY
HERETO IN THE EXERCISE OF ANY RIGHT HEREUNDER SHALL IMPAIR SUCH RIGHT OR BE
CONSTRUED TO BE A WAIVER OF, OR ACQUIESCENCE IN, ANY BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT.


12.            SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS; PROVIDED, HOWEVER, THAT NO PARTY HERETO MAY ASSIGN ITS RIGHTS OR
DELEGATE ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF THE OTHER PARTY HERETO.  EXCEPT AS PROVIDED IN SECTION 5, NOTHING IN
THIS AGREEMENT IS INTENDED TO CONFER UPON ANY PERSON NOT A PARTY HERETO (AND
THEIR SUCCESSORS AND ASSIGNS) ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES
UNDER OR BY REASON OF THIS AGREEMENT.


13.            SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND
SHALL THEREUPON TERMINATE 18 MONTHS FROM THE CLOSING, EXCEPT THAT THE
REPRESENTATIONS CONTAINED IN SECTIONS 3(A), 3(B), 4(A), AND 4(B) SHALL SURVIVE
INDEFINITELY.  ALL COVENANTS AND AGREEMENTS CONTAINED HEREIN WHICH BY THEIR
TERMS CONTEMPLATE ACTIONS FOLLOWING THE CLOSING SHALL SURVIVE THE CLOSING AND
REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR TERMS.  ALL OTHER
COVENANTS AND AGREEMENTS CONTAINED HEREIN SHALL NOT SURVIVE THE CLOSING AND
SHALL THEREUPON TERMINATE.


14.            HEADINGS; DEFINITIONS.  THE SECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.  ALL REFERENCES TO SECTIONS
CONTAINED HEREIN MEAN SECTIONS OF THIS AGREEMENT UNLESS OTHERWISE STATED.  ALL
CAPITALIZED TERMS DEFINED HEREIN ARE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND
PLURAL FORMS OF SUCH TERMS.        


15.            SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE IS HELD TO BE INVALID OR
UNENFORCEABLE TO ANY EXTENT, THE REMAINDER OF THIS AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND SHALL BE REFORMED TO RENDER THE AGREEMENT VALID AND
ENFORCEABLE WHILE REFLECTING TO THE GREATEST EXTENT PERMISSIBLE THE INTENT OF
THE PARTIES.

 

11

--------------------------------------------------------------------------------


 


16.            NOTICES.  ALL NOTICES HEREUNDER SHALL BE SUFFICIENTLY GIVEN FOR
ALL PURPOSES HEREUNDER IF IN WRITING AND DELIVERED PERSONALLY, SENT BY
DOCUMENTED OVERNIGHT DELIVERY SERVICE OR, TO THE EXTENT RECEIPT IS CONFIRMED,
TELECOPY, TELEFAX OR OTHER ELECTRONIC TRANSMISSION SERVICE TO THE APPROPRIATE
ADDRESS OR NUMBER AS SET FORTH BELOW:

If to the Company: 

Blue Calypso, Inc.

19111 North Dallas Parkway, Suite 200

Dallas, Texas 75287

(215) 247-1163

Attention: William Ogle, Chief Executive Officer

 

with a copy to: 

Fox Rothschild LLP

997 Lenox Drive

Building 3

Lawrenceville, NJ 08648-2311

(609) 895-6719

Attention:  Sean F. Reid, Esquire

 

If to Purchaser: 


TO THAT ADDRESS INDICATED ON THE SIGNATURE PAGE HEREOF.


17.            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE.


18.            ARBITRATION.  IF A DISPUTE ARISES AS TO THE INTERPRETATION OF
THIS AGREEMENT, IT SHALL BE DECIDED IN AN ARBITRATION PROCEEDING CONFORMING TO
THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION APPLICABLE TO COMMERCIAL
ARBITRATION THEN IN EFFECT AT THE TIME OF THE DISPUTE.  THE ARBITRATION SHALL
TAKE PLACE IN DALLAS, TEXAS.  THE DECISION OF THE ARBITRATORS SHALL BE
CONCLUSIVELY BINDING UPON THE PARTIES AND FINAL AND SUCH DECISION SHALL BE
ENFORCEABLE AS A JUDGMENT IN ANY COURT OF COMPETENT JURISDICTION. THE PARTIES
SHALL SHARE EQUALLY THE COSTS OF THE ARBITRATION.


19.            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED BY
FACSIMILE IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.           

 

[Signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.

 

 

 

 

Date: May 6, 2013

 

PURCHASER

 

 

 

LMD CAPITAL, LLC

 

 

 

By: /s/ Steven Solomon

Name: Steven B. Solomon

Title: Managing Member

Address: 2828 N. Harwood, Suite 1700

Dallas, TX 75201

 

 

Social Security

or Tax ID No.: _______________________

 

 

 

Number of Units Purchased: 24

 

Aggregate Purchase Price: $2,400,000

 

24 Units @ $100,000 per Unit

 

 

 

Delivery Instructions (if different than Address):

 

____________________________________

____________________________________

____________________________________

 

 

 

 

 

 

Date: May 6, 2013

BLUE CALYPSO, INC.

 

 

 

By: /s/ William Ogle

Name: William Ogle

Title: Chief Executive Officer

 

 

 

 

13

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF CONVERTIBLE DEBENTURE

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2012

 

 

 

 

 

--------------------------------------------------------------------------------